Gubkry, J.
“Assault and battery may be committed by striking another with an automobile intentionally, or by driving the machine so recklessly as to justify a jury in finding that there was a reckless disregard of human life and safety. Dennard v. State, 14 Ga. App. 485 (81 S. E. 378). And see Gallery v. State, 92 Ga. 463 (2) (17 S. E. 863); Collier v. State, 39 Ga. 31, 34 [99 Am. D. 449]. The same is true where, under like circumstances, the automobile is driven against another vehicle in which persons are riding, whereby the collision occasions bruises, blows, and similar physical injuries to persons in the vehicle so struck.” Tift v. *266State, 17 Ga. App. 663 (88 S. E. 41); Wright v. State, 168 Ga. 690 (3) (148 S. E. 731); Henry v. State, 49 Ga. App. 80 (174 S. E. 183); Easley v. State, 49 Ga. App. 275 (175 S. E. 23). In the present case the defendant was indicted for the offense of assault with intent to murder, in that on a named date he did operate a motorcycle over a named highway in this State in a wanton, reckless, and unlawful manner, and did thereby cause said motorcycle to be driven into and on the motorcycle of Perry E. Hawkins, who was using said highway traveling in the opposite direction, and while said Perry E. Hawkins was on the extreme right-hand side of said highway (defendant’s left), thereby inflicting upon Perry E. Hawkins described injuries, “with the intent to kill and murder him the said Perry E. Hawkins.” The evidence for the State sustained the essential allegations of fact contained in the indictment as above set out. The jury returned a verdict finding the defendant guilty of assault and battery. Under the above authorities the evidence supported the verdict, and the judge did not err in overruling the motion for new trial based solely on the general grounds. See Mitchell v. State, 6 Ga. App. 554 (2) (65 S. E. 326); Wright v. State, supra.

Judgment affirmed.


Broyles, G. J., and MacIntyre, J., concur.